Citation Nr: 9928382	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-34 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a mental disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from April 1988 to November 
1990.

A June 1993 RO rating decision denied the veteran's claim for 
service connection for a mental disorder, and the veteran did 
not appeal.

This matter comes to the Board of Veterans' Appeals (Board) 
from RO rating decisions in May 1997 and June 1997 that 
determined that the veteran had not submitted new and 
material evidence to reopen the claim for service connection 
for a mental disorder.  The veteran submitted a notice of 
disagreement in August 1997, and the RO issued a statement of 
the case in September 1997.  The veteran submitted a 
substantive appeal in November 1997.


FINDINGS OF FACT

1.  By an unappealed RO rating decision of 1993, service 
connection for a mental disorder was denied.

2.  Evidence submitted since the 1993 RO denial of service 
connection for a mental disorder is redundant and cumulative 
or duplicative of evidence already submitted, or is not of 
such significance that it must be considered to fairly 
consider the claim.


CONCLUSIONS OF LAW

1.  The unappealed 1993 RO decision, denying service 
connection for a mental disorder, was final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1103 (1993).

2. The additional evidence submitted subsequent to the 1993 
RO decision, denying the veteran's claim for service 
connection for a mental disorder, is not new and material; 
the claim is not reopened; and the prior RO rating decision 
remains final.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from April 1988 to November 
1990.
 
Service medical records reveal that after approximately 26 
months of service, the veteran was hospitalized as a 
psychiatric patient for observation.  A report of a May 1990 
psychiatric evaluation shows a diagnosis of adjustment 
disorder with anxious mood, and passive aggressive and 
avoidant personality traits.  A July 1990 psychiatric report 
notes that the veteran was fit for duty but unsuitable for 
future military service.  No medications were prescribed.  
The veteran was then discharged from service, due to a duly 
diagnosed personality disorder.

The evidence of record at the time of the 1993 RO decision 
consisted primarily of service medical records; a summary 
report of the veteran's hospitalization from September 30, 
1992, to October 21, 1992, noting provisional diagnoses of an 
adjustment disorder and a personality disorder; and a medical 
report of the veteran's treatment at a community mental 
health center from October 21, 1992, to November 16, 1992, 
containing a diagnosis of bipolar affective disorder, mixed.

Evidence submitted since the 1993 RO decision includes a 
summary report of the veteran's hospitalization from 
September 1, 1992, to September 28, 1992, noting a 
provisional diagnosis of an adjustment disorder; a summary 
report of the veteran's hospitalization from September 30, 
1992, to October 21, 1992; and a psychiatric evaluation of 
the veteran dated in October 1995, noting a history of 
bipolar disorder and treatment.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

An unappealed rating decision is final with the exception 
that a veteran may later reopen a claim if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7104 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.160(d) (1998).  The question 
now presented is whether new and material evidence has 
been submitted since the RO's adverse 1993 rating decision, 
denying service connection for a mental disorder, to permit 
reopening of the claim.  See Evans v. Brown, 9 Vet. App. 273, 
282-83 (1993); Glynn v. Brown, 6 Vet. App. 523, 528-29 
(1994); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio, 1 Vet. App. at 145.

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992). 

Prior to the 1993 RO rating decision, the evidence of record 
showed that the veteran did have an adjustment disorder and a 
personality disorder, but no chronic mental disorder for 
which service connection may legally be granted was 
identified while the veteran was in service.  Personality 
disorders are not diseases or injuries for compensation 
purposes, and disability resulting from them may not be 
service-connected (with exceptions not relevant here).  
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (1998).  The evidence added 
to the record after the 1993 RO rating decision includes a 
summary report of the veteran's hospitalization from 
September 30, 1992, to October 21, 1992, containing 
provisional diagnoses of an adjustment disorder and a 
personality disorder.  This evidence is duplicative of 
evidence already of record and is not new.  Other evidence 
added to the record includes a summary report of the 
veteran's hospitalization from September 1, 1992, to 
September 28, 1992, containing a provisional diagnosis of an 
adjustment disorder.  Again, this evidence is redundant and 
cumulative of evidence already of record and does not change 
the picture.  Lastly, the October 1995 psychiatric evaluation 
of the veteran, noting a history of bipolar disorder and 
treatment, while new, is not so significant that it must be 
considered to fairly decide the merits of the claim.  A 
diagnosis of bipolar disorder was already of record when the 
claim was first denied in 1993.  Hence, the evidence added to 
the record does not contribute a more complete picture to the 
veteran's claim, and is not "new and material."  38 C.F.R. 
§ 3.156(a).

While the veteran's representative argues that the diagnosis 
of personality disorder  in service was wrong, and that the 
evidence added to the record shows post-service treatment 
with medications that would not have been prescribed for the 
veteran just to treat a personality disorder, those arguments 
are not cognizable evidence unless propounded by a physician.  
The veteran and his representative, as laymen, have no 
competence to offer a medical conclusion as to the presence 
of a mental disorder, and statements in this regard do not 
constitute material evidence in order to show the presence of 
the claimed condition and to reopen the claim.  Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The veteran is advised that he may reopen the claim for 
service connection for a mental disorder at any time by 
notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical opinion to the effect that the veteran's current 
disability is related to the adjustment disorder noted in 
service or other incident of service, and is not a 
personality disorder.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

As no new and material evidence has been submitted, there is 
no basis to reopen the claim for service connection for a 
mental disorder, and the 1993 RO rating decision, denying the 
veteran's claim for service connection for a mental disorder, 
remains final.


ORDER


There being no new and material evidence submitted, the 
application to reopen the claim for service connection for a 
mental disorder is denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 

